—Judgment, Supreme Court, New York County. (Marcy Kahn, J., at suppression hearing; Bonnie Wittner, J., at jury trial and sentence), rendered April 25, 1996, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no basis to disturb the hearing court’s credibility determinations. The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We likewise see no reason to disturb the jury’s credibility determinations. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.